Case 3:20-cr-00242-S Document 20 Filed 11/13/20 Pageiof1 PagelD 40

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF TEXAS

DALLAS DIVISION
UNITED STATES OF AMERICA, §
v. : No. 3:20-CR-242-S (01)
JAMES WADE KING, ;
Defendant. §

ORDER ACCEPTING FINDINGS, CONCLUSIONS AND RECOMMENDATION OF
THE UNITED STATES MAGISTRATE JUDGE

The United States Magistrate Judge made findings, conclusions, and a recommendation in
this case. No objections were filed. The District Court reviewed the proposed findings, conclusions
and recommendation for plain error. Finding none, the Court ACCEPTS the Findings, Conclusions
and Recommendation of the United States Magistrate Judge.

IT IS THEREFORE ORDERED, ADJUDGED, AND DECREED that Defendant King’s

motion to reconsider detention and grant pretrial release is DENIED.
SO ORDERED.

Signed November 13, 2020. / phe, Cent =

KAREN GREN SCHOLER
UNITED STATES DISTRICT JUDGE

 
